ON MOTION TO REINSTATE APPEAL.
LATTIMORE, Judge.
The defective recognizance for which the appeal was dismissed having been cured, the appeal is reinstated, and the case now considered on its merits.
The facts show without contradiction that the appellants lived together and had sexual intercourse with each other while so living.
There are three bills of exception. The first was taken to the refusal of appellant’s motion for an instructed verdict. We think this correctly overruled. The written statement of appellant Johnson was admissible. She was on trial. There was no objection made to same as against appellant Saunders. At the time this confession was made, there was no claim that the parties were lawfully married. Even if her testimony be considered as that of an accomplice as to appellant Saunders, we find ample testimony in the record corroborating her statement.
The second bill of exception was taken to the overruling of the motion for new trial, which is set out in full in the bill of exception making such complaint. ' Such a bill of exception brings nothing before us for review. The third bill of exception is to the admission in evidence of the free and voluntary confession or written statement of appellant Johnson. Both parties *31being on trial at the same time, it needs no argument to demonstrate the fact that the confession was admissible. Nothing in said bill of exception presents any complaint on the part of appellant Saunders that it was to be considered alone against the woman.
Finding no error in the record, the judgment as to each appellant will be affirmed.

Affirmed.